Citation Nr: 1226873	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a back disorder.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to October 2005 with additional service with the Army National Guard, including active duty for training (ACDUTRA) from June 1988 to November 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appellant was notified of the time and location of his requested Board hearing by an April 2010 notice letter.  See 38 C.F.R. § 20.704(b) (2011).  He failed to report for the hearing, however, and no request for postponement was received.  Accordingly, the Board will proceed with the appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Veteran's representative has submitted a claim of service connection for a right shoulder disorder.  See July 2011 Informal Hearing Presentation.  As this issue has not yet been adjudicated by the RO in the first instance, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of service connection for a back disorder has been recharacterized as a low back disability to avoid confusion and more accurately reflect the Veteran's contentions.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The Veteran's claim of service connection for a low back disability was most recently denied by a March 2007 rating decision; the Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.  The decision is now final.

2. Evidence received since the March 2007 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3. The preponderance of the evidence demonstrates that the Veteran's currently diagnosed degenerative disc disease of the cervical spine is etiologically related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. The criteria for service connection for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the benefits sought on appeal have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis


New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a back disorder was most recently denied by a March 2007 rating decision because the RO determined the Veteran's current low back disability is not etiologically related to his period of active service.  The evidence received since the March 2007 rating decision includes a statement from the Veteran's private physician opining that his upper back injuries are consistent with his job as a truck driver in the military and being subjected to numerous blast injuries.

The medical opinion provided by the Veteran's private physician constitutes new and material evidence.  It was not previously of record at the time of the March 2007 rating decision, and is not cumulative of prior records.  While it specifically addresses only the Veteran's cervical spine injury, it clearly sets forth the Veteran's military duties as a truck driver as a probable cause of back disabilities.  As the standard for reopening is low, and because the VA examination did not address whether the Veteran's pre-existing low back disability was aggravated, reopening the Veteran's claim of entitlement to service connection for a low back disability is warranted.

Service Connection

The Veteran asserts service connection for degenerative disc disease of the cervical spine (claimed as upper back pain) is warranted based on his service as a motor transport operator during active service.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but only "considerably lighten[s] the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Veteran is in receipt of the Combat Action Badge for his service in Iraq.  See March 2006 Permanent Order.  Therefore, the provisions of § 1154(b) apply.  The Veteran's descriptions of exposure to improvised explosive devices (IEDs) and being jarred while driving a truck in a convoy are consistent with what a motor transport operator would experience in combat.  Further, service treatment records indicate that, upon returning from deployment in September 2005, the Veteran reported back pain, swollen, stiff or painful joints, and muscle aches and a September 2005 Post-Deployment Health Care Provider Review notes the Veteran was often exposed to excessive vibration.

Significantly, the Veteran provided a September 2009 statement from Dr. B.B., a private physician.  In this statement, Dr. B.B. noted the Veteran presented with neck and upper back pain, which are consistent with his job in the military as a truck driver, having driven rough terrain while being deployed in Iraq.  This is consistent with the DoD Post-Deployment Review which considers excessive vibration to be a significant factor to be considered following service in Iraq.  

The Board must accept a competent medical opinion as probative evidence if the opinion is supported by the evidence of record, even if it is based solely on a Veteran's reported history and not a review of the claims file.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, while the Veteran did not seek treatment for neck or upper back pain, or injuries related to his tour in Iraq, under the provisions of 38 U.S.C.A. § 1154(b), the Board accepts the Veteran's description of the circumstances of his service. 

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

In light of the medical opinion provided by Dr. B.B., which is consistent with the evidence of record regarding the Veteran's service in Iraq, and resolving all doubt in favor of the Veteran, service connection for degenerative disc disease of the cervical spine is warranted.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened; to this extent only, the claim is granted.

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

The Veteran seeks service connection for a low back disability, claimed as arthritis of the back.  The Board has reopened the Veteran's claim.  However, additional development is required prior to a decision on the merits. 

The Veteran was provided a VA general medical examination in November 2006, at which time diagnoses of mechanical low back strain, grade 1 L5-S1 spondylolisthesis, right L5 spondylolysis and mild L5-S1 facet degenerative changes were rendered.  In a December 2006 addendum, the VA examiner opined that the Veteran's current back disorders are more likely than not related to his scoliosis, which is noted on a September 1987 Report of Medical Examination as existing prior to entry to service.  However, the VA examiner did not offer an opinion as to whether the Veteran's preexisting spine condition was aggravated beyond its normal progression by his periods of active service.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of in-service occurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran is in receipt of the Combat Action Badge for his service in Iraq.  See March 2006 Permanent Order.  Therefore, the provisions of § 1154(b) apply.  The Veteran's descriptions of exposure to improvised explosive devices (IEDs) and being jarred while driving a truck in a convoy are consistent with what a motor transport operator would experience in combat.  Further, service treatment records indicate that, upon returning from deployment in September 2005, the Veteran reported back pain, swollen, stiff or painful joints, and muscle aches and a September 2005 Post-Deployment Health Care Provider Review notes the Veteran was often exposed to excessive vibration.

While the Veteran's scoliosis preexisted his period of active service, given the service treatment records in which he complained of a history of back pain following his deployment to Iraq and Post-Deployment Review, the Board finds that there was development of symptomatic manifestations of a pre-existing disease or injury during or proximately following action with the enemy.  Accordingly, the presumption that the pre-existing injury or disease increased in  severity during service and such increase was due to service has been triggered.

To rebut that presumption, VA must show by clear and unmistakable evidence that either (1) the injury or disease did not increased in severity during service, or (2) that any increase was due to the natural progression of the disease or injury.

A VA examination is required to make such determinations prior to a Board decision.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the nature and etiology of any current back disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.  

After reviewing the record and examining the Veteran, the examiner is to address the following:

a. Does the evidence clearly and unmistakably demonstrate that the Veteran's pre-existing scoliosis did not increase in severity during service?

b. If the evidence does not clearly and unmistakably demonstrate that the Veteran's pre-existing scoliosis did not increase in severity during service, was such increase  clearly and unmistakably due to the natural progression of the scoliosis?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


